Citation Nr: 0705750	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  02-17 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than June 28, 2001, 
for a grant of a disability evaluation of 10 percent for a 
knee disability, based upon an allegation of clear and 
unmistakable error in a September 1978 rating decision.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his cousin  


ATTORNEY FOR THE BOARD

James A. Frost, Counsel
INTRODUCTION

The appellant had active service in the United States Marine 
Corps from June 1974 to June 1976.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in February 2002 by the North Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which assigned a disability evaluation 
of 10 percent for the appellant's service-connected right 
knee disability effective June 28, 2001, the date of claim 
for increase.

In June 2004, the appellant testified at a hearing before the 
undersigned Acting Veterans Law Judge at the RO.  A 
transcript of that hearing is of record.  

In February 2005, the Board remanded the appeal to the RO.  
One of the bases of the remand was for the issuance of a 
Statement of the Case pertaining to the issue of entitlement 
to an increased disability rating for the appellant's 
service-connected right knee disability.  Under the 
provisions of Manlincon v. West, 12 Vet. App. 238 (1999), the 
Board assumed limited jurisdiction over the issue for the 
sole purpose of ordering the issuance of a Statement of the 
Case.  In the remand and again in the subsequently issued 
September 2005 Statement of the Case, the appellant was 
informed that if he wished to pursue this issue, he must 
perfect an appeal to the Board by filing a timely substantive 
appeal.  Review of the claims file reveals that he did not 
file a substantive appeal in response to the September 2005 
Statement of the Case.  Thus, the denial of an increased 
disability rating has become final and the Board will address 
this claim no further.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103.


FINDINGS OF FACT

1.  The date the VA received the appellant's claim for an 
increased disability rating was June 28, 2001.

2.  It is not factually ascertainable that an increase in 
disability of the appellant's right knee disorder occurred 
earlier than June 28, 2001.


CONCLUSION OF LAW

An effective date earlier than June 28, 2001 for a grant of a 
disability evaluation of 10 percent for a service-connected 
right knee disability is not warranted.  38 U.S.C.A. §§ 5107, 
5110 (West 2002); 38 C.F.R. § 3.400 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural Matters

In February 2005, the Board remanded this case to the RO.  In 
the remand, the Board noted that the essence of the 
appellant's claim for an earlier effective date is that a 
rating decision in September 1978, which had reduced the 
evaluation for the appellant's service-connected right knee 
disability from 10 percent to non-compensable (zero percent), 
involved clear and unmistakable error (CUE).  The remedy the 
appellant is seeking for that CUE is an earlier effective 
date for the 10 percent disability rating which is currently 
in effect.  Thus, because the CUE issue is an integral part 
of the appellant's earlier effective date claim on appeal, 
that aspect of the claim required adjudication by the agency 
of original jurisdiction, the RO.  

While the appellant's appeal was in remand status, a rating 
decision in June 2005 found that the September 1978 rating 
decision had not, in reducing the disability evaluation for 
the appellant's right knee disability, involved CUE.  In June 
2005, the RO sent by mail a letter to the appellant at his 
address of record and a copy of the letter to his authorized 
representative notifying them of the rating action which had 
been taken on the CUE claim and of the appellant's procedural 
and appellate rights with regard to that issue.  No 
communication in writing expressing disagreement with the 
June 2005 adjudication of the CUE claim had been received by 
VA by June 2006.  

An appeal from a determination by an agency of original 
jurisdiction to the Board consists of a timely filed notice 
of disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal.  
38 C.F.R. § 20.200 (2006).  Except in the case of 
simultaneously contested claims, a claimant or his 
representative must file a notice of disagreement with a 
determination by an agency of original jurisdiction within 
one year of the date on which the agency of original 
jurisdiction mailed notice of the determination to him; 
otherwise, the determination becomes final.  38 C.F.R. 
§ 20.302(a) (2006).  Because the appellant did not appeal the 
June 2005 decision, it thus became final one year after he 
was notified of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103.

On July 14, 2006, the appellant's authorized representative, 
Disabled American Veterans, filed with the RO written 
argument in support of the appeal in lieu of filing a VA Form 
646, Statement of Accredited Representative in Appealed Case.  
The appellants' representative's July 14, 2006, written 
argument listed the issue on appeal to the Board as 
entitlement for an earlier effective date for assignment of a 
10 percent rating for a right knee disability, to include 
whether a rating decision in September 1978, which reduced 
the rating for the right knee disability from 10 percent to 
zero percent, involved CUE.  In a determination issued later 
in July 2006, a Decision Review Officer of the RO held that 
the appellant has not initiated a timely appeal from the RO's 
June 2005 rating action which determined that the September 
1978 had not involved any CUE.  In written argument in 
support of the appellant's pending appeal to the Board filed 
in August 2006, his authorized representative, Disabled 
American Veterans, again listed the issue on appeal as 
entitlement for an earlier effective date for assignment of a 
10 percent rating for a right knee disability, to include 
whether a rating decision in September 1978, which reduced 
the rating for the right knee disability from 10 percent to 
zero percent, involved CUE and proceeded to advance an 
argument as to why in the appellant's view the rating 
reduction of the September 1978 rating decision involved CUE.  

As recognized by the Board remand and the representative's 
written arguments, the essence of the appellant's claim for 
an earlier effective date is that the 1978 decision contained 
CUE.  It is unfortunate that an appeal as to this aspect of 
the claim was not perfected, as the Board is unable to 
address the merits of this claim in the absence of a 
perfected appeal.  38 C.F.R. § 20.200.   If the appellant 
wished to have his claim fully-adjudicated as to all 
potential bases of entitlement, he had a responsibility to 
pursue the appeal.  "If a veteran wishes help, he cannot 
passively wait for it..."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  As the case stands, however, the Board is 
limited to adjudicating only the narrower issue of whether an 
earlier effective date is warranted.

Duties to Notify and to Assist  

VA has fulfilled the notice and duty to assist provisions of 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter sent to 
the appellant in July 2004 by the RO satisfied the statutory 
and regulatory duty to notify provisions.  Although complete 
notice as required by the Act was provided after the initial 
adjudication of the appellant's claim, he was not prejudiced 
thereby because this was harmless error.  VA satisfied its 
notice requirements with regard to the claim adjudicated 
herein by July 2004 and thereafter readjudicated the claim 
most recently in May 2006.  

There is no indication in the record that additional evidence 
material to the issue decided herein which is not part of the 
appellant's claims file is available, and the appellant and 
his representative have not contended that there is.  
Therefore, the Board finds that VA has met the duties to 
notify and to assist required by law as to the claim decided 
herein.  In view of the fact that the July 2002 statement of 
the case set forth the VA regulation on effective dates, 
38 C.F.R. § 3.400, which has not been amended since then, 
there is no convincing reason to find that the timing of the 
VCAA notice provided to the appellant was in any way 
prejudicial to him. 




Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2006).  The effective 
date of an increase in disability compensation shall be the 
earliest date as of which it was factually ascertainable that 
an increase in disability had occurred if a claim was 
received within one year from such date; otherwise, the 
effective date shall be the date of receipt of claim.  
38 C.F.R. § 3.400(o)(2) (2006).

In this case, it is not in dispute that the date on which the 
appellant's claim for increase was received was June 28, 
2001. On that date, VA received a statement in writing from 
him in which he stated, "I would like to file for an 
increase in my service-connected knee condition."

Under the provisions of 38 C.F.R. § 3.400(o)(2) the appellant 
would be entitled to an effective date of one year prior to 
June 28, 2001, for the 10 percent disability evaluation for 
his service-connected right knee disability if he presented 
competent evidence or identified competent evidence which, 
with VA's assistance, he was able to obtain and submit in 
support of his claim on appeal which showed an increase in 
the severity of his right knee disability within one year 
prior to June 28, 2001.  However, in a statement received in 
March 2006, the appellant said, "I don't have any type of 
Dr. record for June 2000-June 2001.  All I can say is that 
throughout the times I wasn't seeing a Dr. I was still in 
pain."  During the June 2004 hearing on appeal, the 
appellant testified that even though he had had problems with 
his knee since service, he had not challenged the 1978 
reduction in the disability rating at the time and had not 
filed a claim for increase until his knee started getting 
worse.

The appellant's service-connected right knee disability has 
been characterized as removal of semi-lunar cartilage of the 
right knee and evaluated as 10 percent disabling under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5259 of VA's 
schedule for rating disabilities, which provides a maximum 
schedular rating of 10 percent for removal of a semi-lunar 
cartilage of a knee which is symptomatic.  

Upon the receipt of the June 2001 claim, the appellant was 
scheduled for a VA medical examination, which was conducted 
in September 2001.  At the September 2001 VA examination, the 
examining physician's findings on clinical examination of the 
appellant's right knee included tenderness, medially, to deep 
palpation and some limitation of motion of the knee.  The VA 
examiner noted that on ambulation the appellant favored his 
right knee, and his diagnostic impression was residuals of an 
injury to the right knee, status post medial meniscectomy.  
It was on the basis of the reported medical findings of the 
September 2001 VA examination that the compensable (10 
percent) rating for the appellant's right knee disability was 
granted.

Whether it is factually ascertainable that an increase in the 
severity of the appellant's service-connected right knee 
disability showing symptomatology which would meet the 
criteria of Diagnostic Code 5259 occurred within the year 
prior to June 28, 2001, the date of claim for increase, is a 
conclusion which it would not be not reasonable or 
appropriate to reach in the absence of records reflecting 
medical treatment for the disorder in question during that 
twelve month period of time and in the absence of any 
evidence of record to support and corroborate the appellant's 
March 2006 assertion that during the year before June 28, 
2001, he was having right knee pain.  The appellant's own 
testimony that he had filed the claim for an increase when he 
felt his knee was getting worse tends to support the 
assignment of the current effective date.

The preponderance of the evidence of record is against a 
finding that it is factually ascertainable that an increase 
in disability of the appellant's right knee disorder occurred 
earlier than June 28, 2001, and that the appellant filed a 
claim for increase within one year of the date on which it 
became factually ascertainable that such increase in 
disability had occurred.  In other words, the evidence of 
record does not demonstrate such an increase in disability 
prior to September 2001, the date of the VA examination.  The 
Board is forced to conclude that the appellant is not 
entitled to an earlier effective date for the grant of an 
evaluation of 10 percent for his right knee disability.  See 
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2006).

As the preponderance of the evidence is against the appeal, 
the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2005). 


ORDER

An effective date earlier than June 28, 2001 for a grant of a 
disability evaluation of 10 percent for a service-connected 
right knee disability is denied.  




____________________________________________
Heather J. Harter
Acting Veterans Law Judge, Board of Veterans' Appeals 


 Department of Veterans Affairs


